Walker, J.
In this case the record does not show for- what amount the judgment nisi was taken. Whether it corresponded with the amount named in the recognizance, or whether it was taken in a larger' sum, and notwithstanding the variance between the recitals in the scire facias and the recognizance, we feel bound to presume that the judgment nisi was* taken in the true amount of the recognizance.
The awkward wording of the recognizance does not vitiate it. The legal effect of the words used was to require the principal, Charles Smith, to appear before the court every day of the term, and each succeeding term, until discharged by due course of law. The case comes within the rule laid down in No. 3169, same parties, decided at this term of the court, and the case of the State of Texas v. Black, et als., decided by this court at the last Galveston term — opinion by Mr. Justice Lindsay.
The judgment of the district court is reversed and the cause remanded.
Beversed and remanded.